Exhibit 10.7

AMENDMENT ONE TO THE

CONAGRA LONG TERM SENIOR MANAGEMENT INCENTIVE PLAN

OPERATIONAL DOCUMENT

(Amended and Restated Effective June 1, 1998)

It is hereby confirmed that, prior to this Amendment, the sole document setting
forth the terms and conditions of the ConAgra Long Term Senior Management
Incentive Plan is the ConAgra Long Term Senior Management Incentive Plan
Operational Document (the “Plan”), as amended and restated effective June 1,
1998, attached hereto as Exhibit A.

Effective January 1, 2009, the Plan is amended as follows:

 

1. Paragraph 5 is revised by replacing “as soon as reasonably practicable after”
with the following:

“within the 90 day period beginning on the last day of the applicable fiscal
year for which performance is certified and within that period:”

 

2. Paragraph 6.B is revised by adding the following at the end thereof:

“within 30 days after such dividend is paid to shareholders.”

 

3. The next to last sentence of paragraph 6.D is revised by adding the following
between “in each Sub-Account” and “if the Participant violates”:

“if a properly executed Noncompetition and Confidentiality Agreement is not
received by the Company within sixty (60) days after the applicable termination
of employment or”

 

4. The last sentence of Paragraph 6.F is revised to read as follows:

The payment shall be made within 30 days following the later of the date of
vesting or the deadline for receipt of the Noncompetition and Confidentiality
Agreement, if applicable.

 

5. A new paragraph 6.G is added as follows:

The term “termination of employment”, “retirement” or similar terms used in the
Plan shall mean a “Separation from Service” with the Company within the meaning
of Code Section 409A. Generally, a Participant separates from service if and
only if the Participant dies, retires, or otherwise has a termination of
employment with the Company, determined in accordance with the following:

 

  (i) Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six
(6) months, or, if longer, so long as the Participant retains a right to
reemployment with the Company under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company. If the period of leave exceeds six (6) months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six (6) month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a twenty nine
(29) month period of absence shall be substituted for such six (6) month period.

 

113



--------------------------------------------------------------------------------

  (ii) Dual Status. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
separation from service. However, if a Participant provides services to the
Company as an employee and as a member of the Board of Directors of the Company,
and if any plan in which such person participates as a Board member is not
aggregated with this Plan pursuant to Treasury Regulation section
1.409A-1(c)(2)(ii), then the services provided as a director are not taken into
account in determining whether the Participant has a separation from service as
an employee for purposes of this Plan.

 

  (iii)

Termination of Employment. Whether a termination of employment has occurred is
determined based on whether the facts and circumstances indicate that the
Company and the Participant reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Participant would perform after such date (whether as an employee or as an
independent contractor except as provided in (ii) above) would permanently
decrease to no more than twenty (20) percent of the average level of bona fide
services performed (whether as an employee or an independent contractor, except
as provided in (ii) above) over the immediately preceding thirty six (36) month
period (or the full period of services to the Company if the Participant has
been providing services to the Company less than thirty six (36) months). For
periods during which a Participant is on a paid bona fide leave of absence and
has not otherwise terminated employment as described above, for

 

114



--------------------------------------------------------------------------------

 

purposes of this paragraph (iii) the Participant is treated as providing bona
fide services at a level equal to the level of services that the Participant
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which a Participant is on an
unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of this paragraph (iii) (including for purposes of
determining the applicable thirty six (36) month (or shorter) period).

 

  (iv) Service with Related Companies. For purposes of determining whether a
separation from service has occurred under the above provisions, the “Company”
shall include the Company and all Related Companies. The term “Related Company”
means: (i) any corporation that is a member of a controlled group of
corporations (as defined in Code Section 414(b)) that includes the Company; and
(ii) any trade or business (whether or not incorporated) that is under common
control (as defined in Code Section 414(c)) with the Company. For purposes of
applying Code §§ 414(b) and (c), 25% is substituted for the 80% ownership level.

 

6. A new Section 6.H is added as follows:

Notwithstanding anything (including any provision of the Plan) to the contrary,
if a participant is a “Specified Employee”, payment to the participant on
account of a Separation from Service shall, in accordance with Treasury
Regulation Section 1.409A-3(i)(2), be made to the participant on the earlier of
(a) the Participant’s death or (b) the first business day (or within 30 days
after such first business day) that is more than six (6) months after the date
of Separation from Service. A “Specified Employee” is as defined under Internal
Revenue Code Section 409A and Treasury Regulation Section 1.409A-1(i). In the
Company’s sole and absolute discretion, interest may be paid due to such delay.
Further, any interest will be calculated in the manner determined by the Company
in its sole and absolute discretion. Dividend equivalents will not be paid with
respect to any dividends that would have been paid during the delay if the
Common Stock had been issued, unless the terms applicable to the Award provide
that dividend equivalents on the Award shall be paid at any time while the Award
is outstanding. If dividend equivalents are to be paid with respect to any
period during which payment is delayed pursuant to this paragraph, then the
payment of such dividend equivalents shall also be delayed until after the end
of the payment delay provided in this paragraph.

 

7. Section 7 is amended by deleting “(as determined under ConAgra’s Long-Term
Disability Plan)”, and by adding the following to the end thereof:

For all purposes of this Plan, a Participant has a “total and permanent
disability” if the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under the Company’s long term disability plan.

 

115



--------------------------------------------------------------------------------

8. Section 8 is amended to read as follows:

8. Change of Control. If a Participant’s employment is terminated by ConAgra or
its subsidiaries following the date of a Change of Control, then all of the
Participant’s prior distributions that are not vested shall be unrestricted,
nonforfeitable and fully vested. Change of Control shall occur upon any of the
following dates:

(a) The date individuals who constitute the Board (the “Incumbent Board”) cease
for any reason during any 12 month period to constitute at least fifty percent
(50%) of the members of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by
ConAgra’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

(b) The date of consummation of a reorganization, merger or consolidation, in
each case, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own 50% or more of the combined voting power of the
reorganized, merged or consolidated company’s then outstanding voting
securities.

(c) The date any one person, or more than one person acting as a group, acquires
(or has acquired during the preceding 12 months) ownership of stock of ConAgra
possessing 30% or more of the total voting power of the stock of ConAgra.

(d) The date that any one person, or more than one person acting as a group who
is not related to ConAgra within the meaning of Treasury Regulation
Section 1.409A-3(i)(vii)(B), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from ConAgra that have a total gross fair market value equal to
or more than 80 percent of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

For purposes of this Section, “more than one person acting as a group” is
determined under Treasury regulation Section 1.409A-3(i)(5)(v)(B). If a person
owns stock in both entities that enter into a merger, consolidation, purchase or
acquisition of stock, such shareholder is considered to be

 

116



--------------------------------------------------------------------------------

acting as a group with other shareholders in a corporation only with respect to
the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
In no event shall a change of control occur under circumstances that would not
constitute a “change in the ownership of a corporation,” a “change in effective
control of a corporation,” or a “change in the ownership of a substantial
portion of a corporation’s assets,” as those terms are defined in regulations
and other applicable guidance issued under section 409A of the Code.

 

9. A new Section 12 is added to read as follows:

12. Code Section 409A — It is intended that all compensation and benefits
payable or provided to Participant under the Plan shall, to the extent Code
Section 409A is applicable, fully comply with the provisions of Section 409A of
the Internal Revenue Code and the Treasury Regulations relating thereto so as
not to subject Participants to the additional tax, interest or penalties which
may be imposed under Section 409A. None of the Company, its contractors, agents
and employees, the Board and each member of the Board shall be liable for any
consequences of any failure to follow the requirements of Code Section 409A or
any guidance or regulations thereunder, unless such failure was the direct
result of an action or failure to act that was undertaken by the Company in bad
faith.

IN WITNESS WHEREOF, this document is executed on the date set forth below.

 

CONAGRA FOODS, INC. By:  

/s/ Charles Salter

Title:   Vice President, Human Resources Date:   September 25, 2008

 

117



--------------------------------------------------------------------------------

EXHIBIT A

CONAGRA LONG TERM SENIOR MANAGEMENT INCENTIVE PLAN

OPERATIONAL DOCUMENT

(Amended and Restated Effective June 1, 1998)

1. Purpose. The purpose of this document is to set forth the operational rules
of the ConAgra Long Term Senior Management Incentive Plan (“Plan”). This
document reflects the provisions of the Amended and Restated ConAgra Long Term
Senior Management Incentive Plan, dated effective July 15, 1982 (“Plan
Document”) and all rules, regulations and guidelines for operation of the Plan,
and shall control with regard to operation of the Plan regardless of the
provisions of any other document, including the Plan Document. The Human
Resources Committee (“Committee”) adopts this document pursuant to Section 2 of
the Plan Document and the Board of Directors of ConAgra has adopted this
document and both intend that this document shall control the operation of the
Plan. The procedures, rules and guidelines shall bind all parties, including
ConAgra, its stockholders and the Plan Participants.

2. Eligible Employees. Only employees of ConAgra or its subsidiaries shall be
eligible to participate in the Plan. Committee members, non-employee directors
and independent contractors shall not be eligible to participate in the Plan.
The actual participants in the Plan shall be selected by the Committee in its
sole and absolute discretion.

3. Participation. The Committee, in its sole and absolute discretion, shall
select the employees who shall share in the Award. The Committee shall also
designate, in its sole and absolute discretion, the share of the Award for each
Participant in the Plan for the applicable fiscal year. Subject to the addition
and deletion of Participants as described below, the Committee shall select the
Participants within 30 days of the beginning of the applicable fiscal year. The
share of the Award shall be based upon the proportion of Units granted to a
Participant to the total number of Units available for the fiscal year. The
Committee, in its sole and absolute discretion, may add Participants during a
fiscal year and determine such new Participant’s share of the Award. A new
Participant may or may not result in the reduction of shares of the Award of the
other Participants as determined by the Committee in its sole and absolute
discretion, but in no event shall any change in the number of Participants or
the exercise of such discretion result in any increase of another Participant’s
share of the Award or in the total of the shares of the Award exceeding 100% of
the Award. In addition, no such additional Participant shall be a “covered
employee” within the meaning of Treas. Reg §1.162-27(c)(2) unless such
additional Participant’s eligibility to receive a share in the Award does not
begin until the next succeeding fiscal year. Any such reduction is not required
to be made on a pro rata basis, but the Committee may select, in its sole and
absolute discretion, the Participants whose shares shall be reduced and the
amount of the reduction. Additionally, the Committee may, at any time, reduce or
eliminate a Participant’s share of an Award that has not been distributed to the
Participant for any reason the Committee deems, in its sole and absolute
discretion, as appropriate.

 

118



--------------------------------------------------------------------------------

4. Computation of Award. The Committee shall compute the amount of the Award for
each fiscal year. A preliminary calculation of the Award shall be made in July
of each year. The preliminary calculation will be verified and certified in
writing after the receipt of the audited financials for the year. The amount of
the Award shall be calculated according to the following steps:

 

  A. The fully diluted after-tax earnings per share shall be calculated by
dividing after-tax earnings for the fiscal year by the weighted average of
common and common equivalent shares that are applicable to fully diluted
earnings for the fiscal year.

 

 

B.

Calculate the Threshold Compounded Fully Diluted After-Tax Earnings Per Share
for the fiscal year. The Threshold Compounded Fully Diluted After-Tax Earnings
Per Share for the fiscal year shall be the result of multiplying 1.2762816 by
the Base After-Tax Earnings Per Share. The Base After-Tax Earnings Per Share
shall be the 5-year average of the Fully Diluted After-Tax Earnings Per Share
for the 7th, 6th, 5th, 4th and 3rd fiscal years preceding the applicable fiscal
year. The 1.2762816 is the factor used to reflect a 5% compounding of the Base
After-Tax Earnings Per Share.

 

  C. The Award shall be equal to 8% of the result of multiplying the weighted
average of common and common equivalent shares that are applicable to fully
diluted after-tax earnings for the year times the excess of the fully diluted
after-tax earnings per share for the year over the Compounded Fully Diluted
After-Tax Earnings Per Share.

 

  D. The number of Share Equivalents shall be determined by the Committee by
dividing the dollar value of the Award computed pursuant to Paragraph 4C by the
quarterly average price of the Company Common Stock.

After-tax earnings means net income of the Company after income taxes for the
given fiscal year, as determined in accordance with generally accepted
accounting principles (GAAP), provided, however, (i) the after-tax expense for
the Award and any other after-tax compensation expenses under the Plan shall be
added back, (ii) after-tax income shall be determined by excluding gains or
losses on asset disposals in excess of 1% of after-tax income (before the
adjustments as provided herein), (iii) after-tax income shall be determined by
excluding extraordinary items (as determined by the independent accountants of
the Company in accordance with GAAP), and (iv) after-tax income shall be
adjusted to reflect accounting changes so that after-tax income is computed
consistently over the fiscal years of consideration. Prior to the distribution
of an Award, the Committee, in its sole and absolute discretion, may reduce the
amount of the Award and the share of any Participant in an Award; provided,
however, no such reduction shall result in an increase in the share of any other
Participant in an Award.

 

119



--------------------------------------------------------------------------------

5. Distributions. Each Participant’s share of the Award shall be made in Share
Equivalents of ConAgra Common Stock, as soon as reasonably practicable after
(i) ConAgra has received an opinion from independent auditors regarding
ConAgra’s financial statements for the applicable year, and (ii) the Committee
has certified in writing the amounts determined hereunder and the material terms
of the Plan have been satisfied. Each Participant shall be notified in writing
with respect to the Participant’s Award.

6. Terms. The Share Equivalents granted pursuant to the Plan shall be subject to
the following terms and conditions:

 

  A. The Company shall set up an appropriate record and thereafter from time to
time enter therein the name of each Participant and the number of Share
Equivalents awarded the Participant under the Plan (“Participant’s Account”). A
separate sub-account shall be set up under the Participant’s Account for each
year’s Award to the Participant (“Participant’s Sub-Account”).

 

  B. If cash dividends are paid on Company Common Stock, an equivalent cash
dividend per share shall be paid for each Share Equivalent held in the
Participant’s Account as of the record date of the Common Stock dividend,
subject to any applicable tax payment and withholding.

 

  C. Each Participant’s Sub-Account shall be 100% vested at the earliest of
(i) the Participant’s death while employed by ConAgra or its subsidiaries,
(ii) the Participant’s retirement while employed by ConAgra or its subsidiaries
on or after age 65, (iii) total and permanent disability, or (iv) five full
years of employment with ConAgra or its subsidiaries after the fiscal year to
which Participant’s Sub-Account applies. If the Participant terminates
employment with ConAgra and its subsidiaries prior to the earliest of 6C(i),
(ii), (iii) and (iv), the Participant’s interest in the Sub-Account shall be 20%
vested for each full year of employment with ConAgra or its subsidiaries after
the fiscal year of the Award, unless the Participant is terminated by ConAgra or
its subsidiary for cause. A Participant shall forfeit the Participant’s entire
interest in each Sub-Account if the Participant’s employment is terminated for
cause prior to the earliest of 6C(i), (ii), (iii) and (iv). Any portion of the
Participant’s Sub-Accounts that is not vested at the time of the Participant’s
termination of employment shall be forfeited. For purposes of the Plan, “cause”
shall include the Participant’s negligence, neglect of duty, dishonesty or
misconduct or the Participant’s indictment, conviction or plea of guilty or nolo
contendere to a misdemeanor including moral turpitude or a felony.

 

  D.

Notwithstanding the provisions of Paragraph 6C, a Participant who terminates
employment prior to the earliest of 6C(i), (ii), (iii), and (iv) and is not
terminated for cause, shall be required to enter into a Noncompetition and
Confidentiality Agreement in which the Participant

 

120



--------------------------------------------------------------------------------

 

agrees not to compete with the Company and its subsidiaries for the six months
following the Participant’s termination of employment and not to disclose
confidential information. Such Participant shall forfeit the Participant’s
entire interest in each Sub-Account if the Participant violates the terms and
conditions of the Noncompetition and Confidentiality Agreement. The
Noncompetition and Confidentiality Agreement shall have such terms and
conditions as determined by the Committee.

 

  E. Upon the earlier of (i) any of the events described in 6C(i), (ii), (iii),
and (iv), or (ii) the Participant’s termination of employment with ConAgra, with
respect to the vested portions of a Participant’s Sub-Account, the Participant
shall be paid in ConAgra Common Stock. Fractional shares shall be paid in cash.
With respect to any Sub-Account that is only partially vested at the date of the
Participant’s termination, the ConAgra Common Stock shall not be delivered until
six months after the Participant’s termination of employment and only if the
Participant complies with the Noncompetition Agreement described in 6D.

 

  F. Notwithstanding the preceding provisions, the Company shall withhold a
sufficient number of shares to pay applicable taxes and withholding, unless the
Participant makes a cash payment to the Company of such taxes and withholding in
accordance with the procedures established by the Company. The payment shall be
made as soon as reasonably practicable following the date of vesting and signing
of the Noncompetition and Confidentiality Agreement, if applicable.

7. Death, Disability or Retirement. In the event of a Participant’s death, total
and permanent disability (as determined under ConAgra’s Long Term Disability
Plan) or retirement on or after attainment of age 65, all of the Participant’s
prior distributions shall be unrestricted and fully vested and the Participant
shall be entitled to a pro rata share of his allocation for the fiscal year of
death, disability or retirement based upon the period of employment by the
Participant during the fiscal year. The portion of the Participant’s Award that
he does not receive will not be reallocated to the remaining Participants.

8. Change of Control. If a Participant’s employment is terminated by ConAgra or
its subsidiaries following the date of a Change of Control, then all of the
Participant’s prior distributions that are not vested shall be unrestricted,
nonforfeitable and fully vested. Change of Control shall mean:

 

  (i) The acquisition (other than from ConAgra) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), (excluding, for this purpose, ConAgra
or its subsidiaries, or any employee benefit plan of ConAgra or its subsidiaries
which acquires beneficial ownership of voting securities of ConAgra) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either the then outstanding shares of Common
Stock or the combined voting power of ConAgra’s then outstanding voting
securities entitled to vote generally in the election of directors; or

 

121



--------------------------------------------------------------------------------

  (ii) Individuals who, as of the date hereof, constitute the Board (as of the
date hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by ConAgra’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or

 

  (iii) Approval by the stockholders of ConAgra of a reorganization, merger,
consolidation, in each case, with respect to which persons who were the
stockholders of ConAgra immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of ConAgra or of the sale of all or
substantially all of the assets of ConAgra.

9. Administration. The Committee shall have sole responsibility to administer
the Plan. Decisions of the Committee shall be final, conclusive and binding on
all parties.

10. Amendment. This document may be amended by the Committee, provided, however,
that this document may not be amended subsequent to the announcement of an event
that could result in a Change of Control of ConAgra, or subsequent to a Change
of Control of ConAgra.

11. General Unsecured Creditor/Nontransferability. A Participant shall be no
more than a general, unsecured creditor of the Company with respect to the
Participant’s interest in the Plan. A Participant’s rights under the Plan may
not be assigned, transferred, pledged or encumbered except by will or by the
laws of descent and distribution.

This document has been adopted by the Board of Directors and Human Resources
Committee of ConAgra, Inc. on                     , 1998.

 

By:  

 

Title:   Chairman – Human Resources Committee

 

122



--------------------------------------------------------------------------------

AMENDMENT TO THE CONAGRA LONG TERM

SENIOR MANAGEMENT INCENTIVE PLAN OPERATIONAL DOCUMENT

(Amended and Restated Effective June 1, 1998)

Effective for the fiscal year ending May 26, 2002, the ConAgra Long Term Senior
Management Incentive Plan Operational Document (“Plan”) is amended, as follows:

Section 4 of the Plan is amended to read as follows:

“4. Computation of Award. The Committee shall compute the amount of the Award
for each fiscal year. A preliminary calculation of the Award shall be made in
July of each year. The preliminary calculation will be verified and certified in
writing after the receipt of the audited financials for the year. The amount of
the Award shall be calculated according to the following steps:

 

  A. The fully diluted after-tax earnings per share shall be calculated by
dividing after-tax earnings for the fiscal year by the weighted average of
common and common equivalent shares that are applicable to fully diluted
earnings for the fiscal year.

 

  B. Calculate the Threshold Compounded Fully Diluted After-Tax Earnings Per
Share for the fiscal year. The Threshold Compounded Fully Diluted After-Tax
Earnings Per Share for the fiscal year shall be the result of bringing forward
at a 5% compound annual growth rate the Base After-Tax Earnings Per Share to the
fiscal year of the Award. The Base After-Tax Earnings Per Share shall be the
5-year average of the Fully Diluted After-Tax Earnings Per Share for the 1992,
1993, 1994, 1995 and 1996 fiscal years.

 

  C. The Award shall be equal to 8% of the result of multiplying the weighted
average of common and common equivalent shares that are applicable to fully
diluted after-tax earnings for the year times the excess of the fully diluted
after-tax earnings per share for the year over the Compounded Fully Diluted
After-Tax Earnings Per Share.

 

  D. The number of Share Equivalents shall be determined by the Committee by
dividing the dollar value of the Award computed pursuant to Paragraph 4C by the
quarterly average price of the Company Common Stock.

After-tax earnings means net income of the Company after income taxes for the
given fiscal year, as determined in accordance with generally accepted
accounting principles (GAAP), provided, however, the after-tax expense for the
Award and any other after-tax compensation expenses

 

123



--------------------------------------------------------------------------------

under the Plan shall be added back. Prior to the distribution of an Award, the
Committee, in its sole and absolute discretion, may reduce the amount of the
Award and the share of any Participant in an Award; provided, however, no such
reduction shall result in an increase in the share of any other Participant in
an Award.”

This document has been adopted by the Board of Directors and Human Resources
Committee of ConAgra, Inc. on July 13, 2001.

 

By:  

 

Title:   Chairman – Human Resources Committee

 

124